DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This action is in response to the communications and remarks filed on 06/13/2022. Claims 13 and 20 have been newly canceled. Claims 1, 10, 14-15 and 19 have been amended. The following claims 1-12 and 14-19 have been examined and are pending.
Acknowledgement to Applicant's amendment to claim 15 has been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claim 15 is hereby withdrawn.
Response to Arguments
Applicant's response, see pages 8-13, filed 06/13/2022, regarding the 103 rejections of Claims 1-12 and 14-19  have been fully considered and are persuasive. Applicant incorporated allowable subject matter. 
Examiner’s Comments
Applicant's amendments and arguments see pages 8-13, filed 06/13/2022 of remarks have been fully considered and are persuasive. In response to Applicant's response regarding the amended independent claims 1 and 19 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 1-12 and 14-19 have been withdrawn.
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of Applicant’s amendments and response filed on 06/13/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record, including the references cited in the Applicant's Information Disclosure Statement either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art of record:
Gill (10019677-B2) discloses a method and apparatus provided that includes techniques for providing complete solutions for role-based, rules-driven active policy enforcement. An embodiment addresses blended risk assessment and security across logical systems, IT applications, databases, physical systems, and operational systems in the context of threat and fraud detection, risk analysis and remediation, compliance checks and continuous monitoring. Further, an embodiment provides ability to embed and enforce active policy enforcement in particular processes [Abstract, col 4, lines 2-5 and 27-29, col 7, lines 65-67, and col 8, lines 20-26].
Ghai (20080209505-A1) discloses embodiments directed to systems and methods for integration and normalization of physical security data, states and events to and from disparate physical security systems to maintain in real-time rules based policy state information to enforce physical security policies uniformly across network and information technology (IT) systems. Moreover it pertains specifically to such apparatus for providing an integration platform, methods and processes for normalizing data from physical security systems, to maintain physical security states, mapping to network access and either directly affecting the network equipment through standard programming commands or providing interfaces for network equipment and IT applications to query and determine physical security access states thus enforcing rules in real-time based on security systems data and events [0045-0048].
Lee (10348767-B1) discloses cloud endpoints are secured using agents and a controller connected to the agents. A whitelist identifies components and processes of an authorized multi-tiered application for the cloud. An application profile for the application specifies valid computing flows between components of a tier and components of another tier, where components of the tier are executed at an endpoint and the other components of the other tier are executed at another endpoint. Endpoints are provisioned with static routing tables identifying at least one subnet destination. A request is received at a first endpoint to connect to a second endpoint. If the second endpoint falls within the at least one subnet destination, the controller performs one or more further security checks including checking the application profile flow, whitelist, and endpoint quarantine list. A network kernel table at an endpoint that includes the static routing table may be periodically checked to detect tampering [Abstract].
Field (10200194-B2) discloses systems and methods are provided for adding security to client data by maintaining decryption keys at a server that provide access to encrypted keys that are maintained at a client system with encrypted client data. A specialized protocol is utilized for accessing the decryption keys from the server. Once obtained, the decryption key is used to decrypt the encrypted key at the client and then the newly decrypted decryption key is used to decrypt the encrypted data. A server can also perform policy checks or trigger additional authentication such as SMS, phone, or email notification before allowing access to the server decryption key. Furthermore, in some instances, the server can also prevent access to the server decryption keys in response to anomalies, such as decommissioning and other asset management events [Abstract, col 1, lines 25-34 and col 2, lines 14-15].
Treit (20200329056-A1) discloses methods and systems for improving security via a trusted advisor. The disclosed embodiments recognize that some computer users may benefit from oversight by another individual, who may have more computer expertise and be better equipped to evaluate whether security implicating changes to a computer are appropriate. To that end, the disclosed embodiments provide for a notification to a trusted advisor in the event that particular events on the computer meet a criterion. For example, an attempt to launch or install a program having particular characteristics may benefit from a review by a trusted advisor [0017-0024].
Rodriguez (20210211868-A1) discloses a security system for a computing device is provided. A computing device receives one or more policy decisions from a primary user. A computing device monitors activity associated with one or more applications by a secondary user on a computing device. A computing device detects unauthorized activity by the secondary user on the computing device. In response to a computing device detecting unauthorized activity by the secondary user on the computing device, a computing device activates protected mode on the computing device [0017-0018, 0033, 0037, 0042-0047, 0060, 0065].
Hill (WO-2016040506-A1) discloses embodiments herein provide a secure computing resource set identification, evaluation, and management arrangement, employing in various embodiments some or all of the following highly reliable identity related means to establish, register, publish and securely employ user computing arrangement resources in satisfaction of user set target contextual purposes. Systems and methods may include, as applicable, software and hardware implementations for Identity Firewalls; Awareness Managers; Contextual Purpose Firewall Frameworks for situationally germane resource usage related security, provisioning, isolation, constraining, and operational management; liveness biometric, and assiduous environmental, evaluation and authentication techniques; Repute systems and methods assertion and fact ecosphere; standardized and interoperable contextual purpose related expression systems and methods; purpose related computing arrangement resource and related information management systems and methods, including situational contextual identity management systems and methods; and/or the like [Abstract, pp. 176 to 178].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sakinah White Taylor/Primary Examiner, Art Unit 2497